Citation Nr: 1455095	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, including service in the Republic of Vietnam.  He died in August 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  

In February 2011 and October 2012, the Board remanded this claim for further development.  In September 2011 and April 2012, and June 2014, the Board sought VHA advisory medical opinions, which were received in November 2011, June 2012, and August 2014, respectively.  The case has since been returned to the Board for further appellate consideration.

In February 2013, the appellant submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2014).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that further development of the record is required to comply with VA's duty to assist in the development of the facts pertinent to this claim.  See 38 C.F.R. § 3.159 (2014).

The Veteran died on August [redacted], 2007.  The death certificate listed the immediate causes of death as anoxic brain damage due to asystolic cardiopulmonary arrest and respiratory failure.  Significant conditions contributing to death but not resulting in the underlying causes were listed as streptococcus viridians endocarditis, renal failure, and diabetes mellitus.

This case was most recently before the Board for appellate consideration in June 2014, at which time a VHA opinion was requested as to whether the Veteran manifested Type II diabetes mellitus and/or ischemic heart disease at any time prior to his death, and if so, whether either disease contributed substantially or materially to his death, combined to cause death, or aided or lent assistance to the production of death.

In August 2014, a VHA opinion was received in which the reviewer stated, in relevant part, that the Veteran succumbed to multi-organ system failure, which he opined was most likely the result of alcoholism and probably predominantly as a result of emphysema.  

In a response statement received from the appellant in October 2014, she stated that the Veteran was not a man that believed in going to doctors for any illness.  He bared his pain through smoking and drinking, which started as a self-medication process during service in Vietnam.  She stated that the Veteran had mood swings and flashbacks related to his military service in Vietnam.  She recalled him waking in cold sweats unable to remember where he was.  She stated that in her 34 years of marriage to the Veteran, she witnessed him struggle daily with posttraumatic stress disorder (PTSD).  She stated that he was not treated or medically noted to have PTSD, however, she lived with him and is now aware of the traits of PTSD due to increase in discussion of the disorder and its effects on troops currently returning from war.  She stated that the Veteran's condition was a hidden shame to her family and that she can remember things the Veteran said and did, which she can now see was related to the effects of his military service in Vietnam.  

In addition, statements received from the appellant and the Veteran's daughter-in-law in October 2007 indicate that the Veteran has had a drinking problem since his discharge from military service.  The appellant stated that the Veteran related to her that he drink to forget about events during service in Vietnam.

The Veteran's complete service treatment records have been obtained and associated with the claims file, which are negative for any psychiatric complaints, finding, or diagnoses.  The Veteran's DD Form 214 shows a military occupational specialty of Armor Intel Specialist and that he served in the Republic of Vietnam for 11 months and 26 days.  

VA treatment records dating from September 1997 until the date of the Veteran's death show an active problem of continuous alcohol abuse.  In January 2006, screenings for PTSD, military sexual trauma, and depression were reported as negative.

During VA psychiatric examination in April 1998, the Veteran reported that he had general duties during service in Vietnam and that he participated in combat, but he was not wounded.  The Veteran stated that he had lost his job the year prior because he could not get along with his employer.  The examiner stated that the above information was about the only concrete information which was obtained from the Veteran.  Too many questions he answered only that he did not remember.  He initially denied any history of alcohol dependence but later stated that he has been hospitalized for alcohol rehabilitation once prior but he could not recall when or where.  He also reported that he had been jailed several times, once for as long as 2 to 3 years.  He was very hesitant to state why but did report that he had numerous arrests for driving while intoxicated and disturbing the peace.  Following mental status examination, the examiner diagnosed sub average - probably borderline - intellectual functioning for which she recommended that the Veteran be declared incompetent; mild dementia, probably secondary to sub average/borderline intelligence; and alcohol dependence, allegedly given up for the last few years.  There is no indication as to whether such diagnoses were related to any incident of the Veteran's military service.  This examination also did not address whether the Veteran's alcohol dependence was related to any incident of his military service.  Therefore, a medical opinion addressing this theory of entitlement is needed.  See 5103A(a)(1).

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant identify all private treatment facilities where the Veteran was treated for any condition believed to be relevant to the cause of death.  Specifically request that she provide authorization necessary to enable VA to obtain private treatment records from any facility where the Veteran was detoxed as a result of his alcoholism as alluded to by the Veteran during his April 1988 VA psychiatric examination and by the Veteran's family in his terminal treatment records from JPS Hospital.  She should also be requested to identify any facility where the Veteran was jailed during his lifetime as such facility may have records relevant to the Veteran's psychiatric condition at that time.  After securing any necessary authorization from her, obtain all identified records.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Contact the National Personnel Records Center and request the Veteran's complete service personnel records to determine whether he was involved in combat during service in Vietnam.  Procedures outlined in M21-1MR pertaining to obtainment of Army service personnel records must be followed.  If additional development through any other relevant facility is needed to obtain any records requested, that development must be undertaken.

3. After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to a psychologist or psychiatrist to obtain an opinion regarding the cause of the Veteran's death.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  After a full review of the claims file, the examiner should offer an opinion and answer the following questions: 

(A) Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran had any psychiatric disability, to include PTSD and alcoholism, related to any incident of his military service.  

(B) If so, is it at least as likely as not that any such psychiatric disorder, to include PTSD and alcoholism, either singularly or jointly, were:

i) the principal cause of the Veteran's death?  That is, was any service-connected disability, singularly or with some other condition, the immediate or underlying cause of death, or was it etiologically related to the immediate or underlying cause of death?  

ii) a contributory cause of the Veteran's death?  That is, did a service-connected disability contribute substantially or materially to the Veteran's death (i.e., that it combined to cause death or that it aided or lent assistance to the production of the death)?  In rendering an opinion regarding this question, the examiner is advised that it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 

A complete rationale for all opinions expressed should be provided for each question above described.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



